Citation Nr: 0833743	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-03 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for the purpose of accrued benefits.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.


WITNESSES AT HEARING ON APPEAL

Appellant and L.B.-P.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.  He died in July 2004.  The appellant has 
initiated this appeal as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
cause of the veteran's death, and denied entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A., Chapter 
35.  The RO in Los Angeles, California, has processed the 
case since that time, and this appeal also arises from an 
October 2005 rating decision by that RO which denied 
entitlement to service connection for PTSD on an accrued 
benefits basis.  

The appellant testified at a videoconference hearing held in 
August 2008.  In connection with the hearing, she submitted 
an August 2008 statement from a VA psychologist.  Although 
this evidence was not accompanied by a waiver of any right to 
have the RO initially review the statement, given the 
disposition of the appeal below, the Board finds that remand 
is not required.

Although it appears the appellant initially intended to 
appeal the matters of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) and entitlement to an increased rating 
for amputation injuries to the veteran's right hand for the 
purpose of accrued benefits, at her August 2008 hearing, she 
limited her accrued benefits claim to the matter of service 
connection for PTSD.  Accordingly, the issues on appeal are 
as listed on the title page of this action.
 
The Board notes that the appellant in 2005 claimed 
entitlement to reimbursement of burial benefits for the 
veteran.  She was informed at the time that the benefits were 
in fact paid, but to the individual who actually incurred the 
expense of the veteran's burial (her brother-in-law).  
Although she argues that she thereafter reimbursed the 
brother-in-law, the Board points out that at the time the 
burial benefits were paid, he was a proper recipient of those 
funds, and that VA is not responsible either for providing a 
duplicate payment to her, or assisting her in what is at this 
point a civil matter between her and her brother-in-law.
 
The Board does note, however, that the reimbursement amount 
was $600, or the nonservice-connected burial expense rate.  
As discussed in further detail below, service connection is 
warranted for the cause of the veteran's death.  This, in 
turn, renders the appellant eligible for the service-
connected burial benefits rate (to the extent, of course, 
that she reimbursed her brother-in-law more than $600).  The 
Board notes that although the RO included this issue in the 
March 2007 and February 2008 supplemental statements of the 
case (SSOCs), an SSOC may not be used to announce a decision 
on an issue not addressed in the statement of the case.  See 
38 C.F.R. § 19.31.  Therefore, the above matter is referred 
to the RO for appropriate action.

The Board also notes that the veteran's daughter, in a May 
2005 statement, submitted a notice of disagreement with 
respect to the RO's April 2005 rating decision denying DEA 
benefits both for her and for the appellant.  Given the 
disposition of the appellant's DEA claim, the Board expects 
the RO to either reconsider its decision as to the daughter's 
claim for that benefit, or issue her a responsive statement 
of the case.  For this reason, the Board will not, at this 
time, remand the daughter's claim for the issuance of a 
statement of the case.  The Board will, however, refer this 
matter to the RO for prompt action.


FINDINGS OF FACT

1.  The veteran died in July 2004; at the time of his death, 
the RO had not yet issued a required supplemental statement 
of the case in connection with his initiation of an appeal as 
to a July 2000 RO decision denying service connection for 
PTSD.

2.  The veteran had PTSD due to his experiences in service.

3.  The veteran died in July 2004 from chronic alcoholism.  
Other significant conditions contributing to death but not 
resulting in the underlying cause included polysubstance 
abuse, hypertension, and "post-traumatic distress 
syndrome."

4.  The veteran's service-connected psychiatric disorder and 
right hand amputation injuries caused or chronically worsened 
the alcoholism that led to his death.

5.  The veteran died from a service-connected disorder. 


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2007).   

2.  A disability chronically worsened by a service-connected 
disorder caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310 (West 2002);  
38 C.F.R. §§ 3.310(a), 3.312 (2007).

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United  
States Code, have been met.  38 U.S.C.A. §§ 3501, 3510 (West  
2002); 38 C.F.R. §§ 3.807, 21.3021 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a claimant in the development of a claim.  
In light of the disposition of these claims, however, a 
discussion addressing whether VA fully complied with the VCAA 
is obviated. 

I.  Service connection for PTSD

Service medical records show that the veteran sustained a 
traumatic amputation of the index, middle and ring fingers of 
the right hand, as well as a portion of the little finger 
when the hand was caught in a moving generator.

Service personnel records show that the veteran served as an 
electrician in service.  None of his awards or decorations 
are associated with participation in combat. 

The veteran filed his PTSD claim in June 2000.  He reported 
several stressor events he believed caused his PTSD, one of 
which included the hand injury documented in the service 
medical records.  

VA and private medical records for 2000 through May 2004 show 
that in May 2000, the veteran sought treatment for self 
destructive behavior.  He reported that he was abusing 
alcohol and tended to become depressed around Memorial Day.  
He mentioned the traumatic hand injury from Vietnam, and did 
not mention any other events from service; he was diagnosed 
with PTSD, and with alcohol-induced mood disorder.  A June 
2000 VA mental health clinic entry documents his report of 
psychiatric complaints.  The veteran indicated that his 
memories from Vietnam were not bothering him, although his 
spouse disagreed; he was diagnosed as having an anxiety 
disorder.   In another June 2000 entry, the veteran reported 
other stressors encountered in Vietnam, as well as increased 
alcohol use after several failed rescue attempts after 
service of drowning children; he was diagnosed has having a 
substance-induced anxiety disorder, alcohol dependence in 
partial remission, and rule out PTSD.  A December 2000 note 
indicates that the veteran did not meet the criteria for PTSD 
at the time.

Subsequent VA treatment records show continued diagnoses of 
PTSD.  In 2003, the veteran frequently expressed suicidal 
ideation, with one of his threatened actions including 
drinking himself to death.  The records show he did continue 
to binge drink.

The veteran died in July 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303  
(2007).  Entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical  
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed  
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007). 

Pertinent law provides that upon the death of a veteran, 
periodic monetary benefits to which he or she was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, due and unpaid for 
a period of not more than two years prior to death, may be 
paid to certain persons such as the veteran's surviving 
spouse, children, or dependent parents.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2007).  In order for a 
claimant to be entitled to accrued benefits, he or she must 
have had a claim pending at the time of death.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Turning first to whether a claim was pending at the time of 
the veteran's death, the record reflects that a July 2000 
rating decision denied service connection for PTSD.  Although 
it is not apparent when a notice of disagreement was filed 
with respect to that rating action, in March 2003 the RO 
issued a responsive statement of the case (SOC), thereby 
establishing, in the absence of evidence to the contrary, 
that the veteran in fact filed a timely notice of 
disagreement.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-
87 (2005) (holding that the "presumption of regularity" 
applies to an RO's issuance of an SOC, inasmuch as the 
issuance of the SOC would presumably not have been undertaken 
in the absence of a timely notice of disagreement).  
Thereafter, numerous pertinent VA treatment reports were 
added to the file, for which a supplemental statement of the 
case should have been issued, but was not prior to his death.  
See 38 C.F.R. § 19.31; Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Accordingly, the Board finds that the matter of 
service connection for PTSD remained pending at the time of 
the veteran's death in July 2004.  The Board notes in passing 
that although claims for a TDIU and for the amputation 
injuries to the right hand also remained pending, as 
discussed in the Introduction it does not appear the 
appellant is pursuing appellate review of those issues.

Turning to the merits of the PTSD claim, although the veteran 
did not serve in combat, he in fact did suffer the amputation 
of several fingers of his right hand, for which he was 
service connected at the time of death.  The post-service 
treatment records, though at times equivocal as to whether he 
had PTSD, do in fact document that several of his treating 
physicians believed he had the disorder.  Moreover, on at 
least one occasion, the diagnosis of PTSD was given solely 
based on the veteran's proffered stressor of the right hand 
amputation injuries.

Based on the evidence actually and constructively on file at 
the time of the veteran's death, the Board is satisfied that 
the record established the occurrence of a traumatic event in 
service, a current diagnosis of PTSD, and a link between the 
PTSD and the referenced service stressor.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran had PTSD due to his amputation injuries in 
service.  Consequently, service connection for PTSD for the 
purpose of accrued benefits is warranted.

II.  Service connection for the cause of the veteran's death

As already noted, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active  service.  Service connection may 
also be granted for disability which is proximately due to or  
the result of a service-connected disease or injury.  38  
C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. §  
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en  
banc).  The Board notes that VA amended its regulation 
pertaining to secondary service connection, effective from 
October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified 
at 38 C.F.R. § 3.310).  In the Board's opinion, the amended 
regulation is more restrictive than the former version, and 
so will apply only the former version in this appeal.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or  
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary  
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or  
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2007).  Further, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there  
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4).

The veteran died in July 2004.  According to his death 
certificate, he died from chronic alcoholism.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause included polysubstance 
abuse, hypertension, and post-traumatic distress syndrome.

As already discussed, the medical records on file document 
that the veteran had PTSD, as well as a history of alcohol 
use, binge drinking, and a declared intent to kill himself 
through the chronic consumption of alcohol.  

In a June 2006 statement, a VA psychologist indicated that he 
had treated the veteran at various times from 2001 to 2003, 
and concluded that the veteran's PTSD contributed to or 
exacerbated the veteran's fatal alcoholism.  In an August 
2008 statement, the same individual concluded that the 
veteran's amputation injury, in conjunction with the PTSD and 
addictive disorders formed the basis of the veteran's 
downward spiral.

In short, the veteran's death certificate implicates his PTSD 
as contributing to the fatal alcoholism, and the only medical 
opinions on file addressing the cause of the veteran's death 
suggest that the veteran's demise was contributed to by both 
the service-connected PTSD and the service connected multiple 
finger amputations.  The Board consequently finds that the 
evidence is in equipoise as to whether service-connected 
disability caused or contributed substantially and materially 
to the veteran's death.  Consequently, service connection for 
the cause of the veteran's death is warranted.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Entitlement to DEA benefits

Chapter 35, Title 38, United States Code extends the VA 
educational program to surviving spouses of veterans who died 
of service-connected disabilities and to the surviving spouse 
of a veteran who, when he died, had a service-connected total  
disability that was permanent in nature.  See 38 U.S.C.A. §§  
3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

Service connection has been established for the cause of the 
veteran's death.  As the veteran's death is service related, 
the Board concludes that the criteria for basic eligibility 
for DEA under Chapter 35, Title 38, United States Code, have 
been met. 











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD for the purpose of 
accrued benefits is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is granted. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


